 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      JOEL JARRARD, an individual,                     )   CASE NO.: 2:15−CV−00615−TLN−DMC
11                                                     )
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER RE: SETTLEMENT
13            vs.                                      )   CONFERENCE AND CONTINUANCE OF
      CITY OF REDDING, a municipal                     )   TRIAL DATE
14    corporation; KENNETH MARKS,                      )
      individually and in his capacity as an officer   )
15    for the Redding Police Department; and           )
      DOES 1-25, inclusive, individually, jointly      )   Trial Date:     April 1, 2019
16                                                     )
      and severally,
                                                       )
17                                                     )
                                                       )
18                           Defendants.               )
                                                       )
19
20            The Court has considered the stipulation and request of the parties to conduct a second

21   settlement conference before Judge Newman, and to vacate the current trial date. For good cause

22   shown,

23            IT IS THEREFORE ORDERED that the parties will conduct a Settlement Conference on

24   February 13, 2019 at 9:00 a.m. in Courtroom 25 of the above-entitled Court, 501 I Street,

25   Sacramento, CA 95814, before the Honorable Kendall J. Newman.

26            IT IS FURTHER ORDERED that the Law Office of John Burris, as plaintiff's former counsel
     and claimant of a lien on plaintiff's recovery, shall send a representative or representative(s) to the
27
     settlement conference with authority to negotiate the lien asserted by the firm, and to make decisions
28
     __________________________________________________________________________________
                                             Page 1
                       Order Re Settlement Conference and Cont. Trial Date
 1   with respect to the adjustment of any liability the Burris firm may have to the plaintiff; and

 2          IT IS FURTHER ORDERED that the final pretrial conference and trial date, and all other

 3   related dates are hereby VACATED. The Court will reset the dates, if necessary, after the conclusion

 4   of the settlement conference.

 5
            IT IS SO ORDERED:
 6

 7   Dated: December 10, 2018

 8

 9

10

11                                            Troy L. Nunley
                                              United States District Judge
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
     __________________________________________________________________________________
                                             Page 2
                       Order Re Settlement Conference and Cont. Trial Date
